Exhibit 10.2.14

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective April 24,
2017 (the “Effective Date”) by and between Gogo LLC, 111 N. Canal Street, Suite
1500, Chicago, IL 60606(the “Company”), and Barry Rowan (“Executive”). This
Agreement supersedes and replaces all other agreements, whether oral or written,
related to the terms of Executive’s employment with the Company. Certain
capitalized terms used herein have the meanings given to them in Section 20
hereof.

AGREEMENT:

In consideration of the mutual covenants contained herein, the parties agree as
follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment upon the terms and conditions set forth herein.

2. Capacity and Duties. As of the Effective Date, Executive shall be employed by
the Company as its Executive Vice President, Finance. Promptly following the
Company’s filing with the Securities and Exchange Commission of its Quarterly
Report on Form 10-Q for the quarter ending March 31, 2017, which is scheduled to
occur on May 4, 2017, the Company’s current Chief Financial Officer will resign
from, and Executive will assume, the position of Executive Vice President and
Chief Financial Officer. During Executive’s employment with the Company,
Executive shall perform the duties and bear the responsibilities commensurate
with Executive’s position, and shall serve the Company faithfully and to the
best of Executive’s ability, under the direction of the Company’s Chief
Executive Officer. Executive shall also perform such other duties as may be
reasonably requested from time to time by the Company’s Chief Executive Officer
or Board of Directors of Gogo, Inc., of which the Company is a wholly owned
subsidiary (“Parent”). Executive’s actions shall at all times be such that they
do not discredit the Company or its products and services, and Executive shall
not engage in any business activity or activities that require significant
personal services by Executive or that, in the sole judgment of the Company, may
conflict with the proper performance of Executive’s duties hereunder. Provided
that Executive is at all times in compliance with the requirements of the
previous sentence, the Executive may participate as a member of the board of
directors of one company. Executive shall devote all Executive’s working time,
working attention, and working energies to the business of the Company.

3. Compensation.

(a) Starting Bonus. The Company shall pay to Executive a starting bonus of
$100,000. Such bonus shall be paid on the date of the first regular payroll on
or after June 9, 2017, , and is intended to assist in paying his commuting
expenses prior to the relocation contemplated by Section 3(h) below, as well as
miscellaneous costs incurred by Executive in connection with such relocation. In
the event that Executive’s employment terminates for Cause or without Good
Reason] prior to the first anniversary of the Effective Date, Executive will
promptly repay such bonus to the Company.

 

1



--------------------------------------------------------------------------------

(b) Base Salary. The Company shall pay to Executive as base compensation for all
of the services to be rendered by Executive under this Agreement a salary at the
rate of $450,000 per annum (the “Base Salary”), payable in accordance with such
normal payroll practices as are adopted by the Company from time to time,
subject to withholdings for federal, state and local taxes, FICA and other
withholding required by applicable law, regulation or ruling. The Base Salary
shall be reviewed at least annually. Unless the Company and Executive mutually
agree otherwise, Executive’s annual salary shall not be reduced other than as
part of an overall compensation reduction at the Company that impacts salaries
of all executives of the Company and in such event shall not be reduced by more
than 10% of Executive’s then-current Base Salary. In addition, Executive shall
be eligible for an annual discretionary bonus with a target of seventy five
percent (75%) of Base Salary. The amount of such annual discretionary bonus, if
any, shall be decided by the Compensation Committee of the Board of Directors of
Parent, and shall be based upon achievement of objectives established by the
Compensation Committee, all as determined in the reasonable discretion of the
Compensation Committee. Any bonus payable to Executive for 2017 shall be
prorated based upon his start date.

(c) Reimbursement of Expenses, Company Facilities. The Company shall pay or
reimburse Executive for all reasonable, ordinary and necessary travel and other
expenses incurred by Executive in the performance of Executive’s obligations
under this Agreement, in accordance with the Company’s travel and expense
reimbursement policies for management employees. The Company shall provide to
Executive, at the Company’s principal place of business, the necessary office
facilities and equipment to perform Executive’s obligations under this
Agreement. In addition, the Company shall provide to Executive, for use at
Executive’s home office, two computer monitors, a docking station and a printer,
and the Company shall reimburse Executive for costs incurred in setting up
connectivity between such home office and the Company’s principal place of
business. The Company will reimburse Executive for up to $15,000 of attorney’s
fees incurred in connection with the review and negotiation of the terms and
conditions of employment.

(d) Discretionary Time Off. The Company has no formal vacation or time off
policy with set time off amounts and accruals. Instead, Executive will have the
flexibility to take time off as determined by Executive subject to approval of
the CEO.

(e) Benefits. Subject to applicable eligibility requirements, Executive shall be
eligible to participate in all normal company benefits available to the
Company’s Chief Executive Officer and other executives including the Company’s
401(k), retirement, medical, dental and life and disability insurance plans and
programs in accordance with the terms thereof. Any such benefits, plans and/or
programs shall be subject to change or termination from time to time, as
determined by the Company.

(f) Directors and Officers Insurance. Officers and directors liability insurance
shall be obtained and maintained by the Company for reasonable and customary
coverage of the Company, other executives of the Company and Executive, at no
cost to Executive.

(g) Equity. Subject to approval by the Compensation Committee of the Board of
Directors of Parent, Executive shall be entitled to receive the following
awards, with a grant date of April 24, 2017: (i) 200,000 options to purchase
common stock in Parent and 40,000 restricted stock awards in Parent, in each
case vesting in four equal annual increments

 

2



--------------------------------------------------------------------------------

beginning on the first anniversary of the grant date; and (ii) 20,000
performance stock units and 100,000 performance options in Parent, in each case
vesting in four equal annual increments beginning on the first anniversary of
the grant date but subject to the additional vesting condition that the closing
price of Parent’s common stock equal or exceed $25 per share for 30 consecutive
trading days at some time during the four years following the date of grant.
Such equity will be issued pursuant to the Company’s standard terms and
conditions as set forth in the option, restricted stock award, performance stock
unit and performance option agreements and The 2013 Gogo Omnibus Stock Incentive
Plan or The 2016 Gogo Omnibus Stock Incentive Plan (the “Plans”), and the
vesting thereof shall be subject, in addition to the vesting conditions
described above, to Executive’s continued employment hereunder and the terms of
the applicable Plan. Additionally, Executive shall be eligible to participate in
an annual equity award program, as approved by the Compensation Committee of the
Board of Directors of Parent.

(h) Relocation Benefits. Executive’s principal office will be in Chicago, IL.
The Company will provide relocation benefits as and to the extent set forth in
Exhibit A hereto; provided, however, that such benefits shall expire at such
times as are specified in Exhibit A. The Company makes no representation as to
the proper tax treatment of reimbursed relocation benefits on Executive’s
federal or state income tax returns and Executive is responsible for obtaining
independent advice from his personal tax advisor.

4. Confidentiality; Ownership of Confidential Information and Inventions.

(a) Receipt of Confidential Information. Executive’s employment by the Company
creates a relationship of confidence and trust between Executive and the Company
with respect to certain information applicable to the business of the Company
and its clients or customers. Executive acknowledges that during Executive’s
employment by the Company and as a result of the confidential relationship with
the Company established thereby, Executive shall be receiving Confidential
Information and that the Confidential Information is a highly valuable asset of
the Company.

(b) Nondisclosure. During Executive’s employment with the Company and at all
times thereafter, regardless of the reason for the termination of such
employment, Executive shall retain in strict confidence and shall not use for
any purpose whatsoever or divulge, disseminate, or disclose to any third party
(other than in the furtherance of the business purposes of the Company and with
the Company’s prior written consent) all Confidential Information, all of which
is deemed confidential and proprietary. Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement limits the
Employee’s ability to communicate with or participate in any investigation or
proceeding regarding possible violations of U.S. Federal securities laws that
may be conducted by the U.S. Securities and Exchange Commission, the U.S.
Department of Justice, the U.S. Consumer Financial Protection Bureau or the U.S.
Commodity Futures Trading Commission.

(c) Disclosure. Executive shall inform the Company promptly and fully of all
Inventions by a written report, setting forth in detail a description of the
Invention, the procedures used and the results achieved. Executive shall submit
a report upon completing any studies or research projects undertaken on the
Company’s behalf, whether or not Executive believes that project has resulted in
an Invention. Executive agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Inventions, which records shall be available to
and remain the sole property of the Company at all times.

 

3



--------------------------------------------------------------------------------

(d) Ownership; Cooperation. All Confidential Information and Inventions shall be
and remain the sole property of the Company. Executive promptly shall execute
and deliver to the Company any instruments deemed necessary by it to effect
disclosure and assignment of all Inventions to the Company including, without
limitation, assignment agreements satisfactory to the Company. Upon request of
the Company, during and after Executive’s employment with the Company, Executive
shall execute patent, copyright, trademark, mask work or other applications and
any other instruments deemed necessary by the Company for the prosecution of
such patent applications or the acquisition of letters patent or registration of
copyrights, trademarks or mask works in the United States and foreign countries
based on such Inventions; provided, however, that if Executive incurs any
expenses in connection with the foregoing obligation after Executive’s
employment with the Company is terminated, the Company shall compensate
Executive at a reasonable rate for the time actually spent by Executive at the
Company’s request in satisfying such obligation.

(e) Works for Hire. To the extent the Inventions consist of original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment and which are protectable by copyright,
Executive acknowledges that all such original works of authorship are “works for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).

5. Covenants-Not-to-Compete. In consideration of Executive’s continued
employment as an executive of the Company and in consideration of the Company’s
obligations contained in this Agreement, including, without limitation, its
agreeing to provide the equity grant specified in Section 3(g) and to pay the
severance benefits in the circumstances specified in Section 9(a), and because
Executive shall have access to Confidential Information, including, without
limitation, Trade Secrets, Executive hereby covenants as follows (as used in
this Section the term “Company” includes Gogo LLC and its Affiliates):

(a) Covenants. Without the prior written consent of the Board, (x) during
Executive’s employment with the Company and (y) for one (1) year after leaving
the employment of the Company, whether voluntarily or involuntarily, Executive
shall not directly or indirectly, personally, by agency, as an employee,
consultant, officer or director, through a corporation, partnership, limited
liability company, or by any other artifice or device:

(i) Own, manage, operate, control, work for, provide services to, employ, have
any financial interest in, consult to, lend Executive’s name to or engage in any
capacity in any enterprise, business, company or other entity (whether existing
or newly established) engaged in a Competitive Business, whether in anticipation
of monetary compensation or otherwise;

 

4



--------------------------------------------------------------------------------

(ii) Solicit or otherwise induce any person who is then or was employed by the
Company or otherwise engaged by the Company as an independent contractor or
consultant at any time during the twelve (12) month period preceding Executive’s
last day of employment, to terminate his employment or service with the Company
to engage in any Competitive Business, or intentionally interfere with the
relationship of the Company with any such employee, former employee or person,
it being understood that a general advertisement of employment opportunities to
which a current or former employee of the Company or any of its Affiliates
responds shall not constitute solicitation or inducement for purposes of this
Section 5 (a)(ii), or hire any such former employee within ninety days following
his or her termination of employment with the Company or any of its Affiliates

(iii) Solicit or service in any way in connection with or relating to a
Competitive Business, on behalf of Executive or on behalf of or in conjunction
with others, any client or customer, or prospective client or customer of the
Company, or induce any customer, client, prospective customer or client, vendor
or strategic partner of the Company to terminate or negatively alter his or its
relationship with the Company, who has been solicited or serviced by the Company
or any of its Affiliates within the twelve (12) month period preceding
Executive’s last day of employment with the Company; or

(iv) Assist others in doing anything prohibited by clause (i), (ii) or
(iii) above. Due to the global nature of the Company’s business and its
competition there is no applicable geographic restriction on the covenants set
forth herein. The covenants in this Section 5(a) shall be specifically
enforceable. However, the covenants in this Section 5(a) shall not be construed
to prohibit the ownership of not more than one percent of the equity of any
publicly-held entity engaged in direct competition with the Company, so long as
Executive is not otherwise engaged with such entity in any of the other
activities specified in Section 5(a)(i) through (iv) above.

(b) Reformation and/or Severability of Covenants. If a court determines that any
of the foregoing covenants is an unenforceable restriction, the court is
authorized and requested to revise such provision to include the maximum
restriction allowed under applicable law. If any provision of this Agreement is
determined to be in violation of any law, rule or regulation or otherwise
unenforceable, and cannot be modified to be enforceable, such determination
shall not affect the validity of any other provision of this Agreement, and such
other provisions shall remain in full force and effect. Each provision,
paragraph and subparagraph of this Agreement is severable from every other
provision, paragraph and subparagraph and constitutes a separate and distinct
covenant.

(c) Acknowledgment. Executive acknowledges that the covenants made by Executive
in this Agreement are intended to protect the legitimate business interests of
the Company and not to prevent or interfere with Executive’s ability to earn a
living. Executive further understands that the Company may, in its sole
discretion, permit Executive to engage in certain work or activity described in
Section 5, if and only if Executive provides the Company with written evidence
satisfactory to the Company, including assurances from any new employer or
entity, that the contribution of Executive’s knowledge to that work or activity
will not cause Executive to disclose, base judgment upon or use the Company’s
Confidential Information, or any other assurances as may be requested by the
Company in its discretion. Executive agrees that he will not engage in such work
or activity unless and until Executive receives written consent from the
Company.

 

5



--------------------------------------------------------------------------------

6. Injunctive Relief; Legal Fees. If Executive violates any of the provisions of
Section 4 or 5 hereof (the “Applicable Sections”), the Company shall be entitled
to seek and, if awarded by a court or arbitrator, obtain immediate and permanent
injunctive relief in addition to all other rights and remedies it may have, it
being agreed that a violation of the Applicable Sections would cause the Company
irreparable harm, and the damages which the Company would sustain upon such
violation are difficult or impossible to ascertain in advance. If the Company
takes legal action to enforce the covenants contained in the Applicable
Sections, or to enjoin Executive from violating the Applicable Sections, as part
of its damages, the prevailing party shall be entitled to recover its reasonable
legal costs and expenses for bringing and maintaining any such action from the
losing party.

7. No Conflict. Executive represents and warrants to the Company that
(a) Executive has not signed any employment agreement, confidentiality
agreement, non-competition covenant or the like with any other employer and
(b) Executive’s employment with the Company will not violate any other agreement
or arrangement Executive has or may have had with any other former employer.
Executive covenants that under no circumstances shall Executive disclose to the
Company or use for the benefit of the Company any confidential or proprietary
information of any former employer or other third party, and Executive shall
hold all such information in confidence, and shall comply with the terms of any
and all applicable agreements between Executive and the third party with respect
to such information.

8. Termination. Executive and the Company each acknowledge that either party has
the right to terminate Executive’s employment with the Company at any time for
any reason whatsoever, with or without cause, pursuant to the following:

(a) Termination by the Company Without Cause. Upon thirty (30) days’ written
notice to Executive, or at the Company’s discretion, pay in lieu of notice;

(b) Disability. Immediately upon written notice to Executive, if Executive is
prevented from performing Executive’s duties, with or without reasonable
accommodation, by reason of illness or incapacity for a continuous period of 180
days;

(c) Death. Immediately upon the death of Executive; or

(d) Termination by the Company for Cause. Immediately upon “Cause”, which for
purposes of this Agreement shall mean Executive’s (1) willful gross misconduct
or gross or persistent negligence in the discharge of his duties; (2) act of
dishonesty or concealment; (3) breach of his fiduciary duty or duty of loyalty
to the Company; (4) a material breach of Section 4 or 5 hereof; (5) any other
material breach by Executive of this Agreement, which breach has not been cured
by Executive within thirty (30) days after written notice of such breach is
given to Executive by the Company; (6) commission of one or more acts of
substance abuse which are materially injurious to the Company; (7) commission of
a criminal offense involving money or other property of the Company (excluding
traffic or other similar violations); or (8) commission of a criminal offense
that would, if committed in the State of Illinois, constitute a felony under the
laws of the State of Illinois or the United States of America. For purposes of
this Agreement, an act or failure to act shall be considered “willful” only if
done or failed to be done by Executive intentionally or in bad faith.

 

6



--------------------------------------------------------------------------------

(e) Voluntary Resignation. Executive may terminate Executive’s employment under
this Agreement upon thirty (30) days’ written notice to the Company. The
Company, at its discretion, may waive the thirty (30) day notice requirement,
and in such event shall be required to make any payments in lieu of notice.

(f) Resignation for Good Reason. Executive may terminate his employment under
this Agreement immediately upon a showing of “Good Reason,” which for purposes
of this Agreement shall mean (1) a reduction by the Company in Executive’s Base
Salary beyond what is permitted by Section 3 (b); (2) a material diminution of
Executive’s duties or responsibilities such that such duties and
responsibilities, when viewed in the aggregate, are not at least commensurate
with those duties and responsibilities normally associated with and appropriate
to the position of Chief Financial Officer; (3) the relocation of Executive’s
principal place of employment to a geographic location greater than fifty
(50) miles from the Company’s headquarters as of the Effective Date; or, (4) any
material breach by the Company of its obligations to Executive hereunder. In the
event that Executive believes that circumstances constituting “Good Reason” have
occurred and Executive wishes to terminate his employment as a result of such
occurrence, Executive must provide the Company written notice within 30 days
from the initial existence of the occurrence. If within 30 days following the
Company’s receipt of such notice it corrects the circumstances constituting
“Good Reason,” then Executive shall not be entitled to terminate his employment
under this Section 8(f) as a result of such circumstances. Furthermore,
Executive shall not be entitled to terminate his employment under this Section
8(f) as a result of any circumstances constituting “Good Reason” unless his
resignation occurs within 30 days following the expiration of the Company’s cure
period.

9. Termination Benefits.

(a) Termination by the Company Without Cause or Resignation for Good Reason . If
Executive is terminated under Section 8(a) or resigns for Good Reason under
Section 8(f), and following the execution (and expiration of any revocation
period), not later than 45 days following the termination date, of a separation
agreement containing a general release of all claims against Parent, the Company
and its Affiliates, the Company shall pay Executive an amount equal to
Executive’s Base Salary under Section 3(b) at the time of such termination for a
period of twelve (12) months (each such payment a “Severance Payment”). The
Severance Payment shall be payable in installments, by direct deposit, in
accordance with the Company’s normal payroll practices. The first installment of
the Severance Payments shall be made on the first payroll date after the
execution (and expiration of any revocation period) of such separation agreement
or, if the 45-day period following the termination date spans two calendar years
and the Severance Payment is subject to Section 409A of the Internal Revenue
Code, after such 45-day period, and shall include all installments of the
Severance Payments that would have been paid if the general release of claims
had been fully effective on the termination date. In addition, during the twelve
(12) months following termination, should Executive timely elect to continue
coverage pursuant to COBRA, the Company agrees to reimburse Executive for the
COBRA premiums due to maintain health insurance coverage that is substantially
equivalent to that which he received immediately prior to Executive’s
termination. The Company shall also pay Executive (i) any salary earned but
unpaid prior to termination, (ii) any business expenses incurred but not
reimbursed as of the date of termination, and (iii) any award under the annual
bonus program referred to in Section 3(a) that has been approved by the Chief
Executive Officer and Parent’s Board of Directors but not paid prior to
termination.

 

7



--------------------------------------------------------------------------------

(b) Other Termination. In all other cases, the Company’s obligation to make
payments hereunder shall cease upon such termination, except the Company shall
pay Executive (i) any salary earned but unpaid prior to termination, and
(ii) any business expenses incurred but not reimbursed as of the date of
termination.

(c) Survival of Obligations. Executive’s obligations pursuant to Sections 4 and
5 shall survive the expiration of the term of Executive’s employment under this
Agreement or any early termination thereof.

(d) Returns. Upon termination of Executive’s employment under this Agreement, or
as otherwise requested by the Company, immediately upon the Company’s request,
Executive shall return to the Company all Company files, notes, business plans
and forecasts, financial information, computer-recorded information, tangible
property including computers, software, credit cards, entry cards,
identification badges, cell phones, pager, keys, tools, equipment and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).

10. Notices. All notices, reports, records or other communications which are
required or permitted to be given to the parties under this Agreement shall be
sufficient in all respects if given in writing and delivered in person, by
telecopy, by overnight courier, or by registered or certified mail, postage
prepaid, return receipt requested, to the receiving party at the address listed
on the first page of this Agreement, or to such other address as such party may
have given to the other by notice pursuant to this Section 10. Notice shall be
deemed given on the date of delivery, in the case of personal delivery or
telecopy, or on the delivery or refusal date, as specified on the return
receipt, in the case of overnight courier or registered or certified mail.

11. Further Assurances. The parties shall cooperate fully with each other and
execute such further instruments, documents and agreements, and shall give such
further written assurances, as may be reasonably requested by one another to
better evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intent and purposes of this Agreement.
Without limiting the generality of the foregoing, Executive shall cooperate
fully in assisting the Company to comply with contractual obligations of the
Company to third parties regarding Inventions, Trade Secrets and copyrights.

12. Waiver of Breach. A waiver by the Company of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois. Any action pursuant to
Section 4 or 5 above may be brought in the Courts in the State of Illinois, and
by execution of this Agreement, Executive irrevocably submits to such
jurisdiction.

 

8



--------------------------------------------------------------------------------

14. Arbitration.

(a) Any dispute arising in connection with this Agreement or Executive’s
employment with the Company, except for equitable or injunctive actions pursuant
to Section 4 or 5 above, or claims by Executive for workers’ compensation,
unemployment compensation or benefits under a Company benefits plan, shall be
submitted to final and binding arbitration. Judgment upon any award rendered by
arbitration may be entered in any court having jurisdiction thereof.

(b) The arbitrator shall be selected by the mutual agreement of the parties. Any
arbitrator selected shall be a professional having at least ten years of
experience in labor or employment related practice areas. If the amount in
dispute exceeds $250,000, the parties shall select, by mutual agreement, a panel
of three arbitrators, rather than one arbitrator, to resolve the dispute.

(c) The arbitration shall be conducted in Chicago, Illinois (unless the
corporate headquarters of the Company shall have been moved to another location,
in which case the arbitration shall be conducted in such location). Reasonable
discovery shall be permitted as determined by the arbitrator or arbitrators.
Both parties to an arbitration shall have the right to be represented by
counsel. The attorneys’ fees and costs of the arbitrator and arbitration
proceedings are to be shared equally between the parties, and all other costs
and attorneys’ fees are to be paid by the party incurring such costs and fees.

(d) Except as otherwise provided herein, this arbitration procedure is the
exclusive remedy for any contractual, non-contractual or statutory claim of any
kind, including claims arising under federal, state and local statutory law,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Illinois Human Rights Act, 75 ILCS § 5/1-101 et seq.; and common law or
equitable claims alleging breach of contract, defamation, fraud, outrageous
conduct, promissory estoppel, violation of public policy, wrongful discharge or
any other tort, contract or equitable theory. Executive agrees to exhaust any
and all internal dispute resolution procedures established by the Company prior
to pursuing arbitration under this Agreement.

15. Severability. If any provision of this Agreement shall be held by any Court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the enforceability of all other provisions
of this Agreement shall be unimpaired.

16. Binding Agreement. Executive shall not delegate or assign any of Executive’s
rights or obligations under this Agreement. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by Executive, the Company and the Company’s successors and assigns;
provided, however, that the Company may not assign this Agreement to any other
person or entity without the prior written consent of Executive except (a) to
Parent or (b) in connection with a sale, assignment or other transfer by the
Company of all or a substantial portion of its assets or business, in each of
which events assignment of this Agreement is expressly permitted without the
consent of Executive.

 

9



--------------------------------------------------------------------------------

17. Merger; Amendment. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and no other statement,
representation, warranty or covenant has been made by either party except as
expressly set forth herein. This Agreement may be amended at any time, provided
that such amendment is in writing and is signed by each of the parties.

18. Nature of Employment. EXECUTIVE IS EMPLOYED WITH THE COMPANY FOR NO SPECIFIC
TERM OF EMPLOYMENT, AND IS EMPLOYED AT THE WILL OF THE COMPANY. NOTHING IN THIS
AGREEMENT SHALL IN ANY WAY RESTRICT EXECUTIVE’S RIGHT OR THE RIGHT OF THE
COMPANY TO TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR FOR
NO REASON, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.

19. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under the separation
pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii), as
short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), or another
applicable exemption under Section 409A of the Code or the Treasury regulations
promulgated thereunder. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment” or similar terms, such term and similar
terms shall be deemed to refer to Executive’s “separation from service,” within
the meaning of Section 409A of the Code. Notwithstanding any other provision in
this Agreement, if Executive is a “specified employee,” as defined in Section
409A of the Code, as of the date of Executive’s separation from service, then to
the extent any amount payable under this Agreement (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death. Any reimbursement payable to Executive
pursuant to this Agreement shall be conditioned on the submission by Executive
of all expense reports reasonably required by the Company under any applicable
expense reimbursement policy, and shall be paid to Executive promptly following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit. Executive’s right to receive any installment payments under
this Agreement, including without limitation any salary continuation payments
that are payable in installments in accordance with the Company’s normal payroll
practices, shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A of the Code.
Whenever a provision under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

10



--------------------------------------------------------------------------------

20. Definitions. In addition to terms defined above and elsewhere in this
Agreement, the following terms shall have the meanings set forth below:

“Affiliate” means (i) any parent or subsidiary of the Company and (ii) any
person or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with, the
Company. For purposes of this definition, the terms “controls,” “is controlled
by” or “is under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

“Air-to-Ground Communication” means (i) data and/or voice communications
directly or indirectly between an aircraft and the ground, including
communications between an aircraft and the ground transmitted in whole or in
part by satellite, (ii) data and/or voice communications within an aircraft,
including all communications to or from the cabin and/or the cockpit of an
aircraft, (iii) any and all related products and services and (iv) any and all
products and services directly supportive thereof. For the avoidance of doubt,
Air-to-Ground Communications does not include communications by satellite that
do not involve communication to or from an aircraft.

“Competitive Business” means any business engaged in (i) providing Air-to-Ground
Communications, (ii) assembling, manufacturing, installing or selling equipment
involved in or relating to Air-to-Ground Communications or (iii) any other
business or activities that are substantially in competition with any other
businesses in which the Company or any of its Affiliates materially engages in
during Executive’s employment or is actively contemplating entering into during
Executive’s employment. For purposes of this Agreement, in the event that a
Competitive Business includes an organization with separate and distinct
business units, to the extent possible, and upon the written approval of the
Company, the term Competitive Business may be limited to only those business
units(s) or persons of the Competitive Business that are engaged in, related to
or become engaged in, or related to the business of Air-to-Ground
Communications.

“Confidential Information” means all information relating to the Company, its
Affiliates and their respective customers and suppliers considered by the
Company or its Affiliates to be confidential and proprietary including, without
limitation, (a) business plans, research, development and marketing strategies,
customer names and lists, product and service prices and lines, processes,
designs, formulae, methods, financial information, costs and supplies and
(b) the Trade Secrets (as defined below). Confidential Information may include
information which has been acquired or created by Executive or has otherwise
become known to Executive through Executive’s employment with Company.
Confidential Information may also include information belonging to the Company’s
clients, customers or suppliers. “Confidential Information” shall not include
the foregoing that is or becomes (i) in the public domain other than through
acts by Executive, (ii) already lawfully in Executive’s possession at the time
of disclosure by the Company as evidenced by Executive’s written records,
(iii) disclosed to Executive by a third party who is not prohibited from
disclosing the information pursuant to any fiduciary, contractual or other duty
to any person or (iv) required by law, rule, regulation or court order to be
disclosed.

 

11



--------------------------------------------------------------------------------

“Existing Proprietary Rights” means all inventions, original works of
authorship, developments, improvements and trade secrets that Executive has,
alone or jointly with others, made, conceived, developed or reduced to practice
or caused to be made, conceived, developed or reduced to practice prior to the
Effective Date, whether or not patentable or registrable under patent, copyright
or similar statutes, a list of which is attached to this Agreement as Exhibit B.

“Inventions” means discoveries, concepts, ideas, methods, formulae, techniques,
developments, know-how, inventions and improvements, whether or not patentable
or registrable under patent, copyright or similar statutes, conceived of or made
by Executive at any time, whether before, during or after business hours, or
with the use of the Company’s resources, facilities, materials or personnel,
either solely or jointly with others after the Effective Date and during
Executive’s employment by the Company, or within one (1) year of the termination
of Executive’s employment with the Company. and if based on or related to the
Company’s business, including, without limitation, existing and planned products
and services and future products and services of the Company and its Affiliates.

“Trade Secrets” means any and all technology and information relating to the
Company’s and its Affiliates’ business or their respective patents, methods,
formulae, software, know-how, designs, products, processes, services, research
development, inventions, systems, engineering and manufacturing which have been
designated as secret or confidential or are the subject of efforts that are
reasonable under the circumstances to maintain their secrecy or confidentiality
and which are sufficiently secret to derive economic value, actual or potential,
from not being generally known to other persons.

The parties have executed this Agreement on the date first above written,
effective as of the Effective Date.

 

COMPANY:        EXECUTIVE: GOGO LLC        Date:  

4/20/17

     Date: 4/20/17  

/s/ Michael Small

     /s/ Barry Rowan                                  Title:        EVP & CFO

 

12



--------------------------------------------------------------------------------

Exhibit A

Relocation Program Summary

Summary of Benefits

 

  •   Temporary Housing Expenses: The Company will reimburse you for the cost of
temporary housing for up to 60 days.

 

  •   Relocation Services: If you purchase a home within 14 months of the
Effective Date, the Company will pay (or reimburse you) for all reasonable and
customary moving expenses, including: (i) packing, transporting and unpacking
household goods up to 16,000 lbs.; (ii) transporting one automobile; and
(iii) reasonable closing costs associated with the sale and purchase of your
home in line with typical executive relocation benefits.

 

13



--------------------------------------------------------------------------------

Exhibit B

Existing Proprietary Rights

[None]

 

14